Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Ex parte Quayle
    This application is in condition for allowance except for the following formal matters.
	Claims 1, 5 and 7 as written are not conform to the practice at USPTO and should be amended as follows:
	 In re claim 1 lines 7 and 10 the words “the other side” should be changed to – another side --;
	In re claim 5 lines 8 and 11 the recitations “the force in the rotational direction” and “the front-and-rear direction as the first direction” should be changed to -- a force in a rotational direction --- and  -- a front-and-rear direction which is the first direction”.

The claim objection will not be held in abeyance.

Reasons for Allowance
     The following is an examiner's statement of reasons for allowance: 
	Reference to Takagi (USPN. 8,936,120 B2) is the closest art to the claimed invention.  However, Takagi does not explicitly teach a moving body drive unit 

Therefore, claims 1-8 would be allowed if rewritten to overcome the claims objection set forth above.
Prosecution on the merits is closed in accordance with the practice under Ex parte Quayle, 25 USPQ 74, 453 O.G. 213, (Comm’r Pat. 1935).
A shortened statutory period for reply to this action is set to expire TWO MONTHS from the mailing date of this letter.
         Any inquiry concerning this communication or earlier communications from the examiner should be directed to Anthony H. Winner whose telephone number is (571) 272-6654.   The examiner can normally be reached on Monday-Friday from 10:00 am to 6:30 pm.  If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Minnah Seoh, can be reached at (571) 270-7778.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300. 
Information regarding the status of an application may be obtained from the Patent Application Information-Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/TONY H WINNER/          Primary Examiner, Art Unit 3611